Citation Nr: 1745454	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular disorder , including a heart disorder manifested by a systolic murmur, and  hypertension, to include as due to service-connected disability(ies).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to February 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision by the RO.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2006. 

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge at the local RO in Reno, Nevada.  A transcript of the hearing is of record. 

In April 2011, the Board remanded the claim for service connection for a heart disorder for additional development.  

In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in May 2009 was no longer employed by the Board and asked him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in the case.  In correspondence received by the Board in May 2012, the Veteran indicated that he did not wish to attend another hearing.

In July 2012, the Board adjudicated, and denied, the Veteran's claim for service connection for a heart disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision. 

In a May 2014 letter, the Veteran requested a new Board hearing.  In December 2014, the Board remanded the claim on appeal for scheduling of the requested hearing, and so that the Veteran could also be scheduled for a VA examination in accordance with the directives of the March 2014 Memorandum Decision. 

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO.  A copy of the hearing transcript is associated with claims file.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  In May 2016, the Veteran submitted additional argument in support of his claim.  Notably, he had waived consideration of any additional evidence by the agency of original jurisdiction (AOJ) during the April 2015 hearing.  See 38 C.F.R. §§  20.800, 20.1304 (2016). 

In September 2016, the Board again remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC,  for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a June 2017 supplemental statement of the case (SSOC)), and returned this matter  to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As previously indicated, in the Memorandum Decision, the Court held that the April 2011 VA examination report and August 2011 addendum opinion, relied on by the Board, were inadequate because the VA examiner failed to opine whether the service-connected lumbar spine disabilities (lumbosacral strain with degenerative disc disease of the lumbar spine, L4-5) aggravated the Veteran's hypertension.  Accordingly, in the remand, the Board determined that a medical opinion should be obtained to address whether the Veteran's lumbar spine disabilities has aggravated any heart disorders.  

Pursuant to the September 2016 remand, the Veteran underwent a VA examination in April 2017.  The  examination report reflects the examiner's conclusion that the that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury or illness.  The examiner reasoned that there was no diagnosis associated with the Veteran's heart murmur.  Again, however, the  examiner failed to opine whether the service-connected lumbar spine disabilities (lumbosacral strain with degenerative disc disease of the lumbar spine, L4-5) aggravates or has aggravated the Veteran's hypertension.

Under these circumstances, the Board finds that another remand of this matter to obtain a medical opinion that addresses both causation and aggravation in determining whether there exists a medical relationship between the Veteran's hypertension and his service-connected a lumbar spine disabilities (lumbosacral strain with degenerative disc disease of the lumbar spine, L4-5)-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is  needed to resolve this claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided or obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo a VA examination, by an appropriate  physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  The  Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014);  38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain to obtain from an appropriate physician an addendum opinion addressing the etiology of hypertension based on review of the claims file (if possible).  Only arrange for the Veteran to undergo a VA examination, by an appropriate  physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined,  All appropriate tests and studies should be accomplished (with all findings made available to the requesting  physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the Veteran's hypertension was caused OR is, or has been, aggravated (worsened beyond natural progression by any service-connected disability(ies), to particularly include lumbar spine disability and associated neurological manifestations.  

If aggravation by one or more service-connected disability(ies) is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include by identifying, to the extent possible. the baseline level of disability prior to the aggravation.   , 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why. 


All examination findings/testing results, along with complete, clearly-state rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional development deemed warranted, adjudicate the claim for service connection for cardiovascular disability, including a heart disorder manifested by a systolic murmur, and hypertension, to include as due to service-connected disability(ies), in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

